The trust deed in question provides, as quoted in the majority opinion, that the 101.6 acre tract shall be released from the trust "at the rate of" certain sums per acre, depending on the location of the acre. "At the rate of" is a flexible phrase, and its meaning in a particular instance must depend on the context and the subject matter. Bank v. Lynn,259 Mass. 1, 11-12, 156 N.E. 42; 52 C. J. 1140. The trust deed herein was executed before the land was laid off in lots, and the instrument does not mention a lot division. The only measurement of the land given in the deed is that by the acre. Consequently, it would seem that a sum mentioned in the trust deed on the one hand and an acre of land on the other were the only two units contemplated by the parties in arranging for such releases. That conclusion is in conformity with an accepted definition of the word "rate" given by Webster: "Quantity, amount, or a degree of a thing measured per unit of something else." In other words, "rate" as used in the trust deed does not imply a percentage or proportion, but means simply the payment required for the release of an acre. See generally Raun v. Reynolds, 11 Cal. 14, 19. Consequently, we dissent from so much of the majority opinion as holds that a fractional part of an acre (i.e., a lot) shall be released from the trust upon the payment of a correlative fractional part of the sum fixed for the release of an acre. *Page 423